                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                    ***
                 7    ISABEL TORRES,                                        Case No. 2:18-CV-10 JCM (VCF)
                 8                                          Plaintiff(s),                       ORDER
                 9           v.
               10     BODEGA LATINA CORPORATION,
               11                                        Defendant(s).
               12
               13            Presently before the court is Isabel Torres’s (“plaintiff”) motion for partial summary
               14     judgment. (ECF No. 40). Bodega Latina Corporation, doing business as El Super (“defendant”),
               15     filed a response (ECF No. 46), to which plaintiff replied (ECF No. 47).
               16            Also before the court is defendant’s motion for partial summary judgment. (ECF No.
               17     41). Plaintiff filed a response (ECF No. 44), to which defendant replied (ECF No. 48).
               18     I.     Background
               19            The instant action arises from plaintiff’s three separate slip-and-fall incidents at the
               20     defendant’s store on Sahara and Decatur. (ECF No. 23). Each incident was captured on
               21     surveillance video without sound. (ECF No. 40). The first incident occurred on April 30, 2017.
               22     (ECF No. 40 at 2). The video footage shows employees of the store cleaning large amounts of
               23     water near the deli counter. (ECF No. 44-4). These employees then place paper towels on the
               24     ground to both sides of the deli counter. Id. Plaintiff is then seen walking near the side of the
               25     counter and subsequently slips and falls. Id.
               26            The next incident occurred on August 26, 2017. (ECF No. 44-5). A customer is seen on
               27     the video footage spilling liquid near the checkout line. Id. The customer is then given paper
               28

James C. Mahan
U.S. District Judge
                1     towels by a cashier and the customer wipes up the spill. Id. Plaintiff walks through the area
                2     shortly thereafter and slips and falls. Id.
                3             The final incident occurred on March 20, 2018. (ECF No. 44-6). An employee is seen
                4     mopping the area near the produce. Id. Plaintiff walks through the area later in the footage and
                5     once again slips and falls. Id.
                6             Plaintiff alleges she suffered numerous injuries from these falls, including neck, low
                7     back, hip, leg, and cervical spine pain. (ECF No. 44 at 5–9). Subsequent to these incidents,
                8     plaintiff received a number of medical services for her injuries. Id. These treatments included
                9     surgery, chiropractic care, X-rays, MRIs, injections, and nerve blocks. Id.
              10              Plaintiff now moves for summary judgment as to the first and second slip-and-fall
              11      incidents, while defendant moves for summary judgment as to the second and third slip-and-fall
              12      incidents. (ECF No. 40, 41).
              13      II.     Legal Standard
              14              The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
              15      depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
              16      any, show that “there is no genuine dispute as to any material fact and the movant is entitled to a
              17      judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment
              18      is “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S.
              19      317, 323–24 (1986).
              20              For purposes of summary judgment, disputed factual issues should be construed in favor
              21      of the nonmoving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to
              22      withstand summary judgment, the nonmoving party must “set forth specific facts showing that
              23      there is a genuine issue for trial.” Id.
              24              In determining summary judgment, a court applies a burden-shifting analysis. “When the
              25      party moving for summary judgment would bear the burden of proof at trial, it must come
              26      forward with evidence which would entitle it to a directed verdict if the evidence went
              27      uncontroverted at trial. In such a case, the moving party has the initial burden of establishing the
              28

James C. Mahan
U.S. District Judge                                                  -2-
                1     absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp. Brokerage
                2     Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
                3             By contrast, when the nonmoving party bears the burden of proving the claim or defense,
                4     the moving party can meet its burden in two ways: (1) by presenting evidence to negate an
                5     essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
                6     party failed to make a showing sufficient to establish an element essential to that party’s case on
                7     which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If
                8     the moving party fails to meet its initial burden, summary judgment must be denied and the court
                9     need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S.
              10      144, 159–60 (1970).
              11              If the moving party satisfies its initial burden, the burden then shifts to the opposing party
              12      to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
              13      Radio Corp., 475 U.S. 574, 586 (1986). The opposing party need not establish a dispute of
              14      material fact conclusively in its favor. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,
              15      809 F.2d 626, 631 (9th Cir. 1987). It is sufficient that “the claimed factual dispute be shown to
              16      require a jury or judge to resolve the parties’ differing versions of the truth at trial.” Id.
              17              In other words, the nonmoving party cannot avoid summary judgment by relying solely
              18      on conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d
              19      1040, 1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and
              20      allegations of the pleadings and set forth specific facts by producing competent evidence that
              21      shows a genuine issue for trial. See Celotex, 477 U.S. at 324.
              22              At summary judgment, a court’s function is not to weigh the evidence and determine the
              23      truth, but to determine whether a genuine dispute exists for trial. See Anderson v. Liberty Lobby,
              24      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              25      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
              26      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              27      granted. See id. at 249–50.
              28      ...

James C. Mahan
U.S. District Judge                                                     -3-
                1     III.      Discussion
                2               Plaintiff brings a negligence claim for each of her slip-and-fall incidents. “It is well
                3     established that to prevail on a negligence claim, a plaintiff must establish four elements: (1) the
                4     existence of a duty of care, (2) breach of that duty, (3) legal causation, and (4) damages.”
                5     Sanchez v. Wal-Mart Stores, Inc., 221 P.3d 1276, 1280 (Nev. 2009) (citing Turner v. Mandalay
                6     Sports Entm’t, LLC, 180 P.3d 1172, 1175 (Nev. 2008)). The court will discuss each slip-and-fall
                7     incident in turn.
                8            A. First slip-and-fall incident
                9               Plaintiff moves for summary judgment for the first incident, arguing all elements of
              10      negligence have been met. (ECF No. 40). However, defendant argues that causation cannot be
              11      met as to the first incident because plaintiff was contributorily negligent. (ECF No. 46).
              12                Ordinarily, the existence of contributory negligence is a question of fact; it becomes a
              13      question of law when the evidence will support no other inference. Wagon Wheel v. Mavrogan,
              14      369 P.2d 688 (Nev. 1962). Additionally, all justifiable inferences must be viewed in the light
              15      most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
              16      U.S 574, 587 (1986).
              17                The video footage shows the employees mopping large amounts of water and putting
              18      paper towels down where plaintiff could see them. (ECF No. 44-4). Several other customers
              19      walked by and noticed the water and avoided falling. Id.
              20                Viewing the video footage in the light most favorable to the defendant, a reasonable jury
              21      could find that plaintiff was contributorily negligent for not noticing the water. Plaintiff even
              22      states in her motion for summary judgment, “[there was] a massive amount of water coming
              23      from the left side of the bulk deli counter.” (ECF No. 40 at 3).
              24                There is a dispute of material fact whether plaintiff was comparatively negligent for not
              25      noticing the water. Thus, plaintiff’s motion for partial summary judgment as to the first slip-and-
              26      fall is denied.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -4-
                1        B. Second slip-and-fall incident
                2            Both parties move for summary judgment for the second incident. Plaintiff argues that
                3     all the elements of negligence have been met. Defendant makes a variety of different arguments
                4     both in opposition to plaintiff’s summary judgment and in support of its own summary judgment
                5     motion. The court agrees with defendant’s argument that a dispute exists to whether duty was
                6     met. (ECF No. 40, 46).
                7            A business owes a duty to its patrons “to keep the premises in a reasonably safe condition
                8     for use.” Sprague v. Lucky Stores, Inc., 849 P.2d 320, 322 (Nev. 1993). Duty is triggered when
                9     a temporary hazardous condition is on the property. Eldorado Club v. Graff, 377 P.2d 174, 176
              10      (Nev. 1962); see also Asmussen v. New Golden Hotel Co., 392 P.2d 49, 50 (Nev. 1964) (“The
              11      presence of a foreign substance on a floor generally is not compatible with the standard of
              12      ordinary care.”). The owner’s duty regarding a temporary hazard varies depending on the
              13      condition’s cause. Eldorado Club, 377 P.2d at 176.
              14             If an agent or employee of the defendant causes the temporary hazardous condition, then
              15      “liability may be found upon ordinary agency principles; respondeat superior is applicable, and
              16      notice is imputed to the defendant.” Id. at 175. Alternatively, a defendant may be liable for a
              17      temporary hazardous condition caused by third parties if the defendant had either actual or
              18      constructive notice of the hazard. FGA, Inc. v. Giglio, 278 P.3d 490, 496 (Nev. 2012). Whether
              19      they were under constructive notice of the hazardous condition is, in accordance with the general
              20      rule, a question of fact properly left for the jury. Sprague, 849 P.2d at 323.
              21             Here, the video footage shows a customer spilling a drink near the checkout line. (ECF
              22      No. 44-5). The customer then received paper towels from the employee and cleaned up the area,
              23      but there is no sound on the video to determine what the customer said to the employee. Id. No
              24      employees took further measures to clean the spill, and plaintiff then slipped in the same area a
              25      short while later. Id.
              26             Because there is no sound in the video, it is unclear whether defendant was on actual or
              27      constructive notice about the spill. A reasonable jury could determine that defendant had notice
              28      when the employee handed the customer paper towels because the customer told them about the

James C. Mahan
U.S. District Judge                                                   -5-
                1     spill. However, a reasonable jury could also determine that defendant was not told about the
                2     spill and that the customer simply asked for paper towels, which would not put defendant on
                3     notice.
                4               As this dispute of material fact still exists, both plaintiff’s and defendant’s partial motions
                5     for summary judgment as to the second slip-and-fall incident will be denied.
                6        C. Third slip-and-fall incident
                7               Defendant moves for summary judgment for the third incident, arguing that plaintiff will
                8     be unable to prove causation or damages because the only witness available to testify will be the
                9     expert witness, Dr. Muir.1 (ECF No. 41). Plaintiff, however, argues that the treating physicians
              10      will be able to testify as non-retained experts and are not subject to the expert witness
              11      disclosures. (ECF No. 44).
              12                “Generally, a treating physician is not ‘retained or specially employed to provide expert
              13      testimony’—a treating physician is a percipient witness of the treatment he rendered—and
              14      therefore he is not subject to the written report requirement.” Goodman v. Staples the Office
              15      Superstore, 664 F.3d 817, 824 (9th Cir. 2011) (citing Fed. R. Civ. P. 26(a)(2) advisory
              16      committee’s note (1993)).
              17                Instead, the only required disclosures for treating physicians are for “the subject matter
              18      on which the witness is expected to present evidence under Fed. R. Evid. 702, 703, or 705 and a
              19      summary of facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P
              20      26(a)(2)(C).
              21                Here, plaintiff has met both requirements. Plaintiff provided a list of treating physicians,
              22      along with both the subject matter and a summary of facts and opinions that the witnesses are
              23      expected to testify on. (ECF No. 44-1 at 100). Plaintiff will be able to provide testimony from
              24      the treating physicians, to the extent they formed those opinions during the course of her
              25      treatment, for both causation and damages without transforming the witnesses into experts.
              26
              27
              28                1
                               Defendant also makes this argument for second incident. The court holds that this
                      analysis would apply the same for both incidents.
James C. Mahan
U.S. District Judge                                                      -6-
                1     There is a genuine issue of material fact regarding causation and damages, as the court does not
                2     have testimony from the treating physicians currently.
                3            Thus, defendant’s partial motion for summary judgment as to the third slip-and-fall
                4     incident will be denied.
                5     IV.    Conclusion
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
                8     partial summary judgment (ECF No. 40) be, and the same hereby is, DENIED.
                9            IT IS FURTHER ORDERED that defendant’s motion for partial summary judgment
              10      (ECF No. 44) be, and the same hereby is, DENIED.
              11             DATED March 16, 2020.
              12                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -7-
